Filed 12/21/10 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2010 ND 242







City of Grand Forks, 		Plaintiff and Appellee



v.



Roland Clifford Riemers, 		Defendant and Appellant







No. 20100107







Appeal from the District Court of Grand Forks County, Northeast Central Judicial District, the Honorable Lawrence E. Jahnke, Judge.



AFFIRMED.



Per Curiam.



Stacey Ann Dahl, Assistant City Prosecutor, 311 South 4th Street, Suite 103, Grand Forks, N.D. 58201, for plaintiff and appellee; submitted on brief.



Roland Clifford Riemers, self-represented, P.O. Box 14702, Grand Forks, N.D. 58208; submitted on brief.

















City of Grand Forks v. Riemers

No. 20100107



Per Curiam.

[¶1]	Roland Riemers appeals from a judgment of conviction entered after a jury found him guilty of driving without liability insurance in violation of Grand Forks City Ordinance 8-0205, which prohibits a person from driving a motor vehicle in Grand Forks without liability insurance and requires the person, upon request during the investigation of an accident or within twenty days of the request, to provide satisfactory evidence of a liability policy.  Riemers argues the city ordinance is unconstitutional, the district court erred in not dismissing the criminal complaint for lack of service of process, a law enforcement officer had no legal authority to require Riemers to provide proof of insurance, the court erred in admitting evidence that Riemers did not have liability insurance, the court erred in instructing the jury, and the court erred in denying Riemers’ motion for a directed verdict.  We affirm under N.D.R.App.P. 35.1(a)(3) and (4).

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner

Dale V. Sandstrom